ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-026, concluding on the record certified to the *34Board pursuant to Rule l:20-4(f) (default by respondent), that ADAM K. BLOCK of CLIFTON, who was admitted to the bar of this State in 1993, should be censured for violating RPC 5.5(a) (practicing law while ineligible), and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that ADAM K. BLOCK is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.